PlAIdS, 'J.
In the year 1872 the relator, Maurice Price, became a member of the fire department of the city of Cleveland. In the year 1881, while in the performance of his duties as such fireman, he received an injury, permanently disabling him from further service. On the 21st day of September, 1883, he was placed on the pension list, under a law of 1880, and the amendment thereto of 1883, and drew monthly, until the change hereinafter stated, the sum of forty dollars per month. On the 30th day of April, 1886, the law of 1880, and the amendment thereto of 1883, were repealed and a new act passed by the general assembly, under which act the relator received for several years a pension of $50 per month. *49On the 30th of April, 1890, all former acts that were then in ¡force, were jrepealed, and a different rule provided for, fixing the amount of pension which each pensioner should receive.
• W. T. Clark, for Plaintiff in Error.
Hogsett, Beacom, Excell, Gage & Carey, for Defendant in Error.
The rule adopted by this act, reduced the pension which the relator has received, of $50 per month, to $42.50 per month. -
This action' is prosecuted to compel the city to pay to the relator his former pension of $50 per month.
While the granting of pensions to the class to which the relator belongs, is highly meritorious and to be commended, it is, nevertheless, of such a nature as to leave it within the power of the legislature to wholly abolish or change, and no one, whatever may be the merits of his claim, is entitled to any other or different pension than provided by the existing statute.
The repeal in 1890, of all the acts upon this subject, left no foundation upon which the relator can rest a claim for a pension at all except under the provision of the present' act passed at the time of said repeal. It is only because of that act that he is entitled to receive any pension whatever.
He is receiving now a pension in accordance with the provision of the present act. which is all, under the statute, he is entitled to receive.
■ The plaintiff’s petition is therefore-dismissed.